IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

DERRICK L. JOHNSON,
Petitioner, Case No. 3 : 15-cv-90
- vs - District Judge Walter H. Rice
Magistrate Judge Michael R. Merz
CHARLES BRADLEY, Warden,

Pickaway Correctional lnstitution,

Respondent.

 

ORDER ADOPTING THIRD SUPPLEMENTAL REPORT AND
RECOMMENDATIONS

 

The Court has reviewed the Third Supplemental Report and Recommendations of United
States Magistrate Judge Michael R. Merz (ECF No. 81), to whom this case was referred pursuant
to 28 U.S.C. § 63 6(b), and noting that no objections have been tiled, and that the time for filing
such objections under Fed. R. Civ. P. 72(b) has expired, hereby ADOPTS said Third
Supplemental Report and Recomrnendations.

Accordingly, it is hereby ORDERED that Petitioner’s Motion for Relief from Judgrnent
Pursuant to Civil Rule 60(b)(l)(ECF No. 62) is DENIED. Because reasonable jurists would not
disagree that the Motion should be denied, Petitioner is DENIED a certificate of appealability
and the Court hereby certifies to the United States Court of Appeals that an appeal would be
objectively frivolous and therefore should not be permitted to proceed in forma pauperis This
case will remain closed on the Court’s docket.

February i, 2019. {,\P~‘ ,
walter He<berc nice

United States District Judge

